Citation Nr: 1548475	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-47 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability including as secondary to a service-connected right knee disability.

2.   Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability including as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1967 to December 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In his November 2010 substantive appeal, the Veteran perfected an appeal of four issues, specifically, the two above issues, an increased rating claim, and a claim of entitlement to a total disability rating based on individual unemployability ("TDIU").  The RO readjudicated three (3) of the appealed issues in an April 2014 Supplemental Statement of the Case.  In a subsequent April 2014 VA Form 9, the Veteran expressed a clear intent to limit his appeal to the two (2) issues listed above.  See, e.g., 38 C.F.R. § 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a claimant may limit his appeal to particular issues if he expresses a clear intent to do so); 38 C.F.R. § 20.204(b)(3) ("Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.").  Additionally, during the pendency of the appeal, the RO granted the TDIU claim.  See April 2015 Rating Decision.  Therefore, the only issues before the Board are the two issues listed above.


FINDING OF FACT

In August 2015, prior to the promulgation of a decision in this appeal, the Veteran's representative submitted on his behalf a statement expressing a clear intention to withdraw his appeal with respect to the issues listed above.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues listed above have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Prior to the promulgation of a decision in the appeal, the Veteran's representative submitted, on behalf of the Veteran, a written request to withdraw his appeal with respect to the issues listed above.  See August 2015 Correspondence from Representative (withdrawing "the two remaining issues on appeal" and specifying the above-listed issues).  The Board finds that the August 2015 submission expresses a clear intent to withdraw appeal of the issues currently before the Board and the request to withdraw, therefore, satisfies the procedural requirements of 38 C.F.R. § 20.204(b). 

The Board concludes that no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


